Citation Nr: 1206907	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-12 089	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder not otherwise specified, claimed as secondary to service-connected Type II Diabetes Mellitus and its complications.

2.  Entitlement to a rating higher than 20 percent for the Type II Diabetes Mellitus with erectile dysfunction and peripheral vascular disease prior to July 14, 2009, and to a rating higher than 40 percent since.

3.  Entitlement to a rating higher than 10 percent prior to July 14, 2009, for the associated diabetic peripheral neuropathy of the right lower extremity, and to a rating higher than 40 percent since.

4.  Entitlement to a rating higher than 10 percent prior to July 14, 2009, for the associated diabetic peripheral neuropathy of the left lower extremity, and to a rating higher than 40 percent since.

5.  Entitlement to a rating higher than 30 percent for associated diabetic nephropathy with arterial hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from October 2004 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In that October 2004 decision, service connection for early diabetic nephropathy with arterial hypertension was granted and an initial 0 percent (noncompensable) rating assigned.  In December 2004, in response, the Veteran stated that he disagreed with that rating.  Another decision since issued in March 2005 increased the rating for this disability from 0 to 30 percent as of the same retroactive effective date.  The Veteran continued to appeal for an even higher rating for this disability and, to this end, filed a timely Substantive Appeal (VA Form 9) in September 2005 to complete the steps necessary to perfect his appeal of this claim to the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  

In a November 2005 decision, the RO denied his claim for service connection for an acquired psychiatric disorder.

In a May 2006 decision, the RO also denied his claim for an increased rating for his service-connected Type II Diabetes Mellitus.  At the time, he had a 20 percent rating for his diabetes.  In a September 2006 decision since issued, the Board also denied an increased rating for this disability, but granted an earlier effective date of May 22, 1997, for the award of service connection for this disability.  The RO subsequently effectuated this grant in an October 2006 decision.  

A March 2007 decision, in part, denied increased ratings for service-connected complications of the diabetes, namely, for diabetic peripheral neuropathy of the right and left lower extremities.  In a June 2007 statement, in response, the Veteran requested, in part, higher ratings for this associated lower extremity neuropathy, which, since within one year of the decision concerning these claims, constituted a notice of disagreement (NOD) with that March 2007 decision concerning these claims.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105 and, assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

In a June 2007 decision, an increased rating for the underlying Type II Diabetes Mellitus again was denied, as was a total disability rating based on individual unemployability (TDIU).

However, the Veteran had a hearing before a local hearing officer at the RO in July 2007, and a July 2010 decision granted higher 40 percent ratings for the underlying Type II Diabetes Mellitus, as well as for the associated diabetic peripheral neuropathy affecting his right and left lower extremities, all retroactively effective as of July 14, 2009.  He since has continued to appeal for even higher ratings for these disabilities.  See AB, supra.  

An even more recent July 2011 RO decision also granted his TDIU claim, retroactively effective as of August 22, 2008.  Service connection also was granted for an additional complication of his diabetes - namely, for mild non-proliferative diabetic retinopathy, for which he received an initial 0 percent rating as of June 10, 2010.  It also was determined he was entitled to Dependents' Educational Assistance (DEA) as of July 14, 2009.

The claims for service connection for an acquired psychiatric disorder and for higher ratings for the Type II Diabetes Mellitus and associated lower extremity peripheral neuropathy require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Since, however, the Veteran has withdrawn the appeal of his claim for a rating higher than 30 percent for his early diabetic nephropathy with arterial hypertension, the Board is instead dismissing this claim.


FINDING OF FACT

On July 2007, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an initial rating higher than 30 percent for his early diabetic nephropathy with arterial hypertension is requested.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, in a July 2007 statement, the Veteran withdrew his appeal for an initial rating higher than 30 percent for his early diabetic nephropathy with arterial hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal for an initial rating higher than 30 percent for the early diabetic nephropathy with arterial hypertension is dismissed.


REMAND

As concerning the remaining claims, although the RO has translated most of the Spanish language documents contained in the Veteran's claims file, the following documents have not been translated into English:  a two-page letter from Dr. J. L. O-P, dated in December 1997; a notificacion de terminacion discharge examination empleo, dated in February 2002; two informe de funcion-adulto, dated in August 2005 and April 2006; a two-page letter from Dr. A B-C, dated in April 2007; and two Statements in Support of Claim from the Veteran, dated in September 2009 and November 2009. 


The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  During his July 2007 RO hearing, the Veteran stated that he had received monthly psychiatric treatment with Dr. A B-C between 2004 and 2007, and had received psychiatric treatment as well from a Dr. A.  Although the Veteran submitted a two-page statement from Dr. B-C, there are no actual treatment records in the file from these private clinicians.  These treatment records therefore should be obtained.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Translate into English the two-page letter from Dr. J. L. O-P, dated in December 1997; the notificacion de terminacion discharge examination empleo, dated in February 2002; the two informe de funcion-adulto, dated in August 2005 and April 2006; the two-page letter from Dr. A B-C, dated in April 2007; and the two Statements in Support of Claim from the Veteran, dated in September 2009 and November 2009.

2.  Also obtain from the Veteran the information needed to acquire his complete clinical records pertaining to any treatment or evaluation, the records of which are not currently in the file from Drs. A B-C and A.

3.  Then readjudicate the claims that remain in light of these translations and additional records.  For any claim that continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


